Exhibit 10.107.1

COMMERCIAL LEASE

Subject to the Articles L 145.1 through L 145.60 of the New Commercial law
and to the decree of September 30, 1953

BY AND BETWEEN THE UNDERSIGNED

- Real Estate Company at 4/6 Rond-Point des Champs Elysees,

represented by: DAUCHEZ, Property Managers, Inc. with registered headquarters at
132 boulevard Haussmann 75008 PARIS.

Bearer of Professional ID Card No. G 989, bonded by SOCAMAB, 18 rue Beaurepaire
PARIS 10th, the aforementioned company is represented by Madame Mabe LE
CHATELIER.

hereinafter "the Lessor",
party of the first part,

AND

- INTER PARFUMS SA Company with capital of 12,816,594.00 Euros,

enrolled in the Business Registry for PARIS Companies under No. B 350 219 382

of which the registered office is located at 4/6 Rond Point des Champs Elysees
75008 Paris,

and represented by Monsieur Philippe SANTI, duly authorized for the purposes
herein in his capacity as Administrative and Financial Director,

hereinafter "the Lessee",
party of the second part,

WHICH HAVE PREVIOUSLY DECLARED THE FOLLOWING

- That the company, INTER PARFUMS SA, is the leaseholder of several locales in
the building located at 4-6 Rond-Point des Champs Elysees, and in particular,
under the terms of an SSP Act dated May 3, 2001, that since May 15, 2001, this
company has been renting an apartment located on the 5th floor, left, two
cellars (No. 1 and No. 5), and service quarters (No. 20);

- That through amendment No. 1 of the lease dated May 3, 2001, the substance of
the locales subject to this lease, was modified beginning on July 1, 2001; the
rented locales include from now on, the apartment located on the 5th floor,
left, a cellar (No. 1) and a large double cellar located in the first basement
of the building;

- That under the terms of this lease, the rented locales "are for the exclusive
purpose and use of habitation by and for the accommodation of certain members of
the INTER PARFUMS SA staff, and of their affiliates or of their headquarters";

- That as the necessities of the leasing company has evolved, the purpose of the
locales has been gradually modified by them;

- That the Lessor, with this situation in mind and his wish to see the
aforementioned buildings assigned to a regular commercial use, hereby commits
before the competent authorities, a procedure with the goal of modifying the
purpose of these buildings;

- That through decision No. 03-458, the Prefecture of Paris gave its consent for
the exemption of the requirement that the locales located on the 5th floor,
left, of the building, be only used for regular commercial practice;

- Therefore, that the character of the lease, from which the company INTER
PARFUMS SA benefits, shall be modified for these locales.

WHICH HEREBY AGREE TO THE FOLLOWING

Beginning on April 1st, 2004, the two parties have come to a common accord,

- That the 6 years lease for purposes of habitation, drawn up on May 3, 2001
between the SCI located at 4-6 Rond Point des Champs Elysees and the company,
INTER PARFUMS SA is cancelled, in fact,

- And that henceforth, this present commercial lease shall govern the use of the
location of the locales on the 5th floor, left, in the building located at 4-6
Rond-Point des Champs Elysees-75008 PARIS.

DESIGNATION

Within a building located at 4-6 Rond Point des Champs Elysees -75008 PARIS

- A commercial locale to be used as BUSINESS OFFICES, situated on the 5th floor,
left,

with a surface area of 155 square meters approximately, as the aforementioned
locales are shown in the annexed plans.

- A cellar (No. 1);

- And a large double cellar located in the first basement of the building;

Therefore as far as the extra space which these places offer, it shall be
understood, the aforementioned property is leased as seen / "as is", with no
exceptions nor reserve and without it being necessary to make of it here a
fuller designation, the Lessee does hereby state that all this is well known to
him since he has occupied them since May 15, 2001, and of which he shall have a
detailed accounting drawn up, including all costs which shall be at the expense
of the lessee, within two months following the signature of the present lease.

It is hereby specified that any error in designation above shall justify neither
reduction nor increase in the rent, the parties shall accept the Property as is
and in its present condition.

The Lessor reserves the possibility of taking the cellars covered by this lease
and replacing them in the building with other equivalent ones that are in good
condition.

DURATION OF LEASE

This lease, which shall commence on April 1, 2004, is authorized for the
duration of three, six or nine years, and shall expire on March 31, 2007, March
31, 2010, or March 31, 2013, which date shall be the sole choice and
responsibility to be undertaken by the Lessee and if the Lessee wishes to change
the expiration from the first or the second three year period, he must give six
months notice.

Any leave must be accomplished though an extrajudicial act.

PRICE

The present lease is authorized and accepted in return for an annual cash rent
payment of SEVENTY-FIVE THOUSAND ONE HUNDRED AND SEVENTY-FIVE EUROS (75,175.00
Euros),

as well as the applicable VAT, that the Lessee commits to pay to the Lessor or
his agent, in the residence of the latter, quarterly, in other words, four
ordinary times a year, the first day of each quarter, every three months, until
the expiration of tenancy, in advance.

The aforementioned rent will be automatically indexed on the first of April
every year in accordance with the fluctuation in index of costs to construct a
building as is published by the National Institute of the Statistics and the
Economic Surveys (l'Institut National des Statistiques et des Etudes Economiques
- INSEE) for the 3rd quarter of each year.

The first index shall intervene for the first time on the first of April, 2005
on the basis of the fluctuation between the index of the 3rd quarter 2003 which
is 1203, and that which will be published for the 3rd quarter of 2004, and in
the future on the basis of index of the 3rd quarter of each year.

In addition to the rental amount set above, the Lessee shall pay to the Lessor,
at the same time as each rent is paid, the amount due for the various services
and supplies to which the owners have the right to recover from their tenants,
that is to say, his share of:

- municipal costs (sweeping, household garbage collection), maintenance costs,
security salaries, ushers, door men, building employees .., and additional
charges;

- cold water charges;

- administrative expenditures;

- expenditures related to the elevator which serves the different floors;

- annual taxes on offices and trade in Ile de France as concerns rented locales,
in the event that it is due, on the first of January each year. It is expressly
agreed that this tax on offices shall be due from the Lessee beginning in 2004.

- Property and household garbage collection tax. It is expressly agreed that
this tax shall be due from the Lessee beginning in 2004 (prorata temporis).

- the tax on the removal of the industrial and commercial waste, in the event it
is due.

The payment of these charges shall be paid on a quarterly basis in the amount of
ONE THOUSAND TWO HUNDRED EUROS (1,200.00 Euros), the final amount being
established at the end of the fiscal year.

However, the annual tax on offices and trade on Ile de France, property tax, tax
on household garbage collection and possibly the tax for the removal of the
industrial and commercial waste, are not included in the provisions covering
ordinary charges and are required once a year.

The percentage of cost-sharing may be modified contractually, judicially, or
legally.

Any delay in payment of the amounts due, as well the rent payment itself and the
additional charges will cause a late fee reminder to be issued. The Lessee shall
be wholly responsible for payment of these charges, to wit: for the first
reminder: 10 Euros, for the second reminder: 20 Euros, in accordance with the
tariffs currently in force on the day of the signature of these presents.

An amount of 2.00 Euros shall be charged each month as an payment notice fee, in
accordance with the tariffs currently in force on the day of the signature of
these presents.

DEPOSIT

Moreover, upon signing the present contract, the Lessee shall provide as an
additional deposit, the amount of TEN THOUSAND ONE HUNDRED AND FIFTY THREE EUROS
AND NINETY-SEVEN CENTS,

added to the aforementioned when the lease to use the room was signed of EIGHT
THOUSAND SIX HUNDRED THIRTY-EIGHT EUROS AND SEVENTY-EIGHT CENTS,

which comes to a total amount of EIGHTEEN THOUSAND SEVEN HUNDRED NINETY-THREE
EUROS AND SEVENTY-FIVE CENTS (18,793.75 Euros) which is equivalent to three
months rent, excluding tax.

With each indexing or revision of rent, this deposit will be readjusted so that
it always is equivalent to three months of rent, excluding tax.

The aforementioned amount shall be reimbursed to the Lessee after removal and
handing-over of the keys, after deductions are made for rent and tenant's
repairs or all other amounts that may be due for payment by the Lessee to the
Lessor, or any other amounts for which the Lessee may be responsible. Interest
of benefit to the Lessee, shall not be earned upon this amount in any case
whatsoever.

RESOLUTORY CLAUSE

It is expressly agreed that:

1) If any payment is in default within a single rent term, charges, taxes and
services, in its agreed upon payment amount, such as in a case of infringement
or non-fulfillment of one of the General or Special Conditions outlined in the
lease agreement, one month after notice is served and if the appropriate
response does not take place, despite all later offers to pay or execute, the
present lease shall be automatically cancelled, in whatever way appears
satisfactory to the Lessor, with no need for any legal formality other than a
simple ordinance of summary procedure issued by the President of the Supreme
Court pronouncing expulsion, the aforementioned ordinance shall fulfill the
purpose of assuring its enforcement, not to issue the cancellation which takes
place automatically if the Lessor deems it necessary.

2) In the event that a cancellation takes place as outlined in the first
paragraph of this Resolutory Clause, the amount paid to the Lessor as a deposit
shall be appropriated by him to serve as compensation, without prejudice to all
expenses and damages incurred.

3) In the event of non-payment of any amount due at its term or of failure to
comply with any of the General or Special Conditions provided for in the lease
and with the first service by a bailiff, in addition, the Lessee will
automatically be required to pay all other charges of recovery including the
entire amount owed to the bailiff, a penalty equal to 10% (ten percent) of the
amount of the sum owed to cover all damages to the Lessor caused by the delay in
payment and the expenses, due diligence and fees incurred in the recovery
efforts for this amount. This penalty is added to the legally incurred interest
due once the order is issued.

GENERAL CONDITIONS

This lease is authorized and accepted under the ordinary burden of law,
according to the use of the locales, and moreover, in the following conditions
the Lessee commits to carry out or support under penalty of cancellation, with
no right to claim any compensation or reduction in rent, neither any recourse
against the Lessor nor against his insurer.

1o Taking possession: The Lessee shall take possession of the locales rented in
the state they are currently in, and shall not require that the Lessor make any
changes to its state nor any repairs whatsoever, the structural work of the
walls and floors shall be the only obligation borne by the Lessor.

2o Closure - Coverage: Since no request may be made for other doors or locks
than those currently existing, the Lessee shall relinquish all recourse against
the Lessor and against his insurer, in the event of robbery or burglary in the
leased locales.

Effect the final removal of blinds or shutters, at the option of the Lessor,
without compensation.

Objects, machines, etc., that are susceptible to water damage, must not be
placed under the frames, window panes, windows or ceilings made of glazed
reinforced concrete, if in existence, the Lessor denies any responsibility in
the event that damage occurs resulting from a force of nature in this way, since
sealing is not guaranteed to be waterproof.

3o Inventory and maintenance: Maintain the locales rented, during the entire
lease period, in good condition through repairs made by the tenant, and to
perform, consequently, and to carry out at his own expenses, all electrical
repairs, repairs of locks, iron work, furnaces, pluming, central heating,
carpentry, painting, windows and shutters, etc., in other words, all work
necessary to keep the locales functional, as well as making all replacements, be
they total or partial.

Only the structural work of walls and floors (in the sense set forth by article
606 of the Civil Code) shall be the responsibility of the Lessor.

Return the locales rented at the end of the lease, in the same state, (as shown
by the inventory drawn up at the time possession was taken of the locales) as at
the beginning of the lease.

At the expiration of the lease, another inventory shall be drawn up indicating
the tenant's repairs, which may be owed by the Lessee. The aforementioned Lessee
shall settle the amount.

4o Work Done by the Lessee - Embellishments - Improvements: Without the express
and written consent of the Lessor, the Lessee shall not make any changes to the
layout of the rented locales, in particular concerning the apportionment of the
different areas of the rented locales.

The Lessee shall not make any change, installation, demolition, holes in walls,
partitions, floors, nor sealing without the express and written consent of the
Lessor.

No work shall be performed, unless authorized by the Lessor, after which
approval and under the direction of the Lessor's architect; the Lessee shall pay
the fees.

To leave to the end of the lease, if the Lessor is in agreement, without
compensation, all changes and work thus accomplished.

All decorations, embellishments, cabinets mounted on walls, gas, water,
electrical connections, that the Lessee might install and, in general, all fixed
installations and embellishments, shall also be left in place, unless the Lessor
prefers that the locales not be remodeled, (which shall be made at the expense
of the Lessee and without compensation), but in their original state.

The floors should not be overloaded in the rented locales, without completing
reinforcement by means of measures recommended by the Lessor's architect, under
whose orders this work must be carried out, at the expense of the Lessee.

The cost of a possible modification to the rented locales must be covered as
required by the administration, even if this requirement were unforeseeable and
essential, as a consequence of an event of force majeure.

5o Work in the Building - Visiting the Locales - Pipelines: Suffer, without
compensation, or reduction in rent, any work which the Lessor may consider
necessary to perform in the rented locales, or in the building where they are
located, the duration of which would exceed forty days

The Lessor reserves the right, without prejudice to the requirement in Article
1723 of the Civil Code, to make any modifications which he deems appropriate, to
the exterior appearance as well as to the inside of the building where the
locales are to be found, excluding the other locales that are at present rented.

Permit access to the rented locales, if need be, in order to perform cleaning of
the doorways, court yards, inspections of the elevator counterweights or other
work necessary to maintain good functionality in the building itself and in the
operation of all machinery.

Put up with, without receiving any compensation, or reduction in rent, all work
which the Lessor considers necessary or that is forced to perform, such as any
nearby construction or demolition, all blocked access, court yards or days of
inconvenience.

Allow that all necessary pipelines cross through their cellars.

File without delay, together with the cost, all formwork, decoration,
installations or removal of same, to be performed that may prove useful for
research and repair in the event of leakages of any kind, or of cracks in smoke
or ventilation channels, especially after a fire or smoke damage from a fire,
and in general for the performance of the task.

If work proves to be necessary on all the piping, the Lessor reserves the right
to replace buried pipes with visible pipes.

In the event of work, construction, sale of the building in part or in full, the
Lessor may modify the layout of the cellars and proceed to exchange buildings.

Permit the Lessor, his architect and their representatives to enter the rented
places whenever they consider it useful; the latter shall make sure to notify
the Lessee 24 hours in advance (except in the case of emergencies).

6o Expropriation: No compensation nor reduction in rent may be required by the
Lessee of the Lessor if, throughout the duration of this lease, the building in
which the currently rented locales are found, come to be demolished in part or
in full as a result of cutbacks, recession, or expropriation for use by the
public sector, with the exception of course, of the tenant's recourse against
the parties to the expropriation.

7o Furnishings: Make sure the locales rented are continually decorated with
furniture, goods, and furnishings in sufficient quantity and worth to answer for
the payment of the rent and for payment of fees and other conditions of the
lease.

The Lessee shall make sure that the rented locales maintain constant commercial
activity, and shall not cease, under any pretext (except for being closed for
normal activities such as paid leave), even temporarily, to use the locales for
the purpose indicated below.

Any relocation before the scheduled time is prohibited the Lessee, who, in all
the cases, shall only be permitted to vacate the locales rented after all
obligations set forth in the present Contract have been fulfilled.

8o Insurances: Loss of the leased property, recourse and insurance

8 -1 - Goods that are Property of the Lessee

The Lessee shall insure and maintain insured for entire duration of the lease
against fire hazards, explosion, water damage, destruction, all furniture,
furnishings, materials and in a general way, all of its property inside the
locales, including improvements, relinquishing any recourse against the Lessor
for the possibility that the furniture, furnishings, materials, improvements or
other items might become damaged partially or completely.

The Lessee commits to require that his insurer make the same waiver of recourse
against the Lessor.

8 - 2 - Vis-a-Vis Third Parties

The Lessee shall also ensure that third parties have no recourse, also
relinquishing any recourse against the Lessor in the event that goods belonging
to a third party are partially or completely damaged or if they must temporarily
or completely interrupt activity.

The Lessee commits to require that his insurer make this same waiver of recourse
against the Lessor.

8 - 3 - Goods that are Property of the Lessor

The Lessor shall insure the building and all the elements of equipment or other
fixtures and fittings against the hazards of fire, explosion, water damage,
partial or total destruction due to any cause that may be, for the amount
necessary to rebuild anew.

The Lessor, in the event of a disaster, shall waive all recourse against the
Lessee, and commits to require that his insurer make the same waiver of recourse
against the Lessee.

The Lessee shall reimburse the Lessor for any additional premium required, due
to activities performed, and commits moreover to notify the Lessor of all
fixtures and fittings he has installed, apart from pledging responsibility with
respect to the Lessor and in the event of a disaster, to make reparations for
the damage undergone by the Lessor in the event the guarantee is insufficient.

Since the premiums would be established as a guarantee for the totality of the
building, with the exception of the additional premium required due to the
activities performed, the total cost of which shall be the responsibility of the
lessee, the quota due from the Lessee shall be as stated in Article 4.1.9, to
wit

8 - 4 - Reciprocal Waivers

The parties commit to keep in mind the aforementioned waivers, to notify each
other, within two months beginning with the effective date of these presents, of
their insurance policies, established according to their respective obligations,
and which must have:

- on the part of the Lessee, stipulations that he and his insurers shall waive,
in the event of a disaster covered by the guarantees set forth in Articles 8-1
and 8-2, all recourse against the Lessor and his insurers,

- on the part of the Lessor, stipulations that he and his insurers shall waive,
by the guarantees set forth in Articles 8-3, all recourse against the Lessee and
his insurers,

These waivers of recourse shall be reciprocal, in such a way that subject to the
waiver of recourse on behalf of the Lessee and his insurers, the Lessor and his
insurers waive, in the event of a disaster, any recourse that they may have
against the Lessee and his insurers and who, subject to the waiver of recourse
on behalf of the Lessor and his insurers, the Lessee and his insurers waive, in
the case of disaster, any recourse that they might have against the Lessor and
his insurers.

9o Contributions - Health: Fulfill all the requirements of the city and police
force to which tenants are usually held.

Conform to all the regulations of the proper authority regarding hygiene and
public health.

Pay all contributions and taxes precisely that may correspond to him personally.
Demonstrate, before relocation, to the Lessor or his agent that payment of taxes
has been made, by providing the Tax Collector receipt.

Pay, throughout the duration of the lease, his share of all levies and taxes, be
they State, Department or City, in whatever form they are created, whether
perceived or not by the owner.

10o Internal By-Laws: The Lessor shall not be held responsible for any
interruptions which could occur in water, gas, or electrical services or of any
other public utility, or of any restrictions which could, possibly, be imposed
by the authorities on the various services with which the building is provided.

Regularly maintain the interior water supply and drainage pipelines, as well as
all electrical and gas pipelines, the Lessor must never have to be worried on
this subject and the Lessee shall use these pipelines only at his own risk and
peril.

The Lessee must, by taking possession of the locales, arrange to have work
performed that may possibly be necessary for the proper electrical installation
specifically for the rented locales, in conformity with the regulations in
force.

Have the chimneys and flues cleaned in the rented locales, by a qualified
chimney-sweep, whenever the need arises.

The Lessor does not guarantee their state and the Lessee shall use them only
with his own risk and peril. He shall never be called upon to repair them. No
stove or radiator may be connected there.

Nothing must be thrown away, nor allowed to be thrown away, in the building's
entry vestibule, in the corridors, on the staircases, and in a more general way,
all common areas of the building that are formally excluded from this lease.

Flowers and other objects must not be placed in the windows neither on the
street nor in the courtyard.

Conditions imposed by any organization formed between the owners or occupants of
the building must be abided by, with the possible participation of the owners or
occupants of the buildings close by.

Rigorously observe the rules of usage as established in Paris regarding
vicinity. Avoid all noises, odors or other causes of embarrassment for the other
occupants of the building or the close buildings.

Take care that ventilation equipment such as range hoods, extractors, conduits,
etc. meets the standards necessary for the activity authorized by this lease,
and that this equipment is maintained in perfect operating condition; so that
the Lessor does in no case have to be worried by embarrassments caused in the
neighborhood, in the form of fumes, odors, machinery vibration, or other noises.

Take care that personnel does not park in the areas common to the building,
prohibit all manner of shouting or noises, in particular at the moment when they
enter and leave the building, so that the peace of the building is not disturbed
by their presence.

No messy or noisy animals shall be allowed.

Act as a substitute to the Lessor on all complaints which may be raised by a
neighbor, the Lessor must never have to be worried on this subject.

No public sale shall take place in the locales rented at any time, even after
failure of the business or bankruptcy.

Once the Lessee has received or given notice to vacate, during the last six
months of the lease, the Lessor shall have the right to make and put up a sign,
at the site of his choice, indicating that the locales are to be rented. The
Lessee shall be open for business on all business days from 10 AM to noon and
from 2:00 PM to 5:00 PM. It will be also thus in the event of a sale of the
rented locales.

11o Heating: There is a private heating system installed in the rented locales.

The Lessee must provide maintenance directly, without the Lessor having to ever
intervene in any manner whatsoever, for the entire responsibility of the heating
system, as well as for its total or partial replacement, so as to leave, after
vacating the premises, the aforementioned system in good operating condition.

11. (a): Air-conditioning:

If a private air-conditioning system is installed in the buildings, the Lessee
must provide maintenance directly, without the Lessor having to ever intervene
in any manner whatsoever, for the entire responsibility of the system within the
locales, for the air-conditioning equipment, for their maintenance, as well as
for its total or partial replacement, so as to leave, after vacating the
premises, the aforementioned system in good operating condition.

12o Elevators: The elevator shall only be used at the Lessee's own risk and
peril, and shall be maintained by the company in charge of maintenance in such a
manner as to be in compliance with the regulations enacted for this purpose.

The weight limits of this device must be strictly adhered to.

Accept the possibility that other occupants of the building may use the device.

Its use is reserved for the tenants, the transport of all materials or objects
by the elevator is prohibited and it must not be used by delivery men or
couriers.

The Lessor shall bear no responsibility for accidents which may occur because of
the elevator, no matter what the causes are.

13o Use and Purpose of Locales: The rented locales shall only be used for the
purpose of PURCHASING, SELLING, MANUFACTURING, IMPORTING and EXPORTING PERFUMES,
COSMETICS, FASHION ARTICLES, AND ACCESSORIES;

Being understood that the business activity of the company, INTER PARFUMS SA,
shall never be limited to the exclusive trade of "FASHION ARTICLES AND
ACCESSORIES" outlined above under accessories.

The locales that are subject to these presents are leased exclusively for
business office use, with the exclusion in particular of all sales, exhibits,
etc.

They may not be used except during legal business days and hours, except with
rare exceptions, for use by Management exclusively.

The rented locales may not be used for any other purpose, with the understanding
that the Lessor reserves the right to rent all other locales in the building for
any mercantile or professional purposes that are similar to those of the Lessee.

14o Credit-Lease: In the event that the Lessee has recourse to a credit-lease on
his business or one of the components thereof, the Lessee shall be obligated to
warn the Lessor by registered letter with return receipt, by the month preceding
the signing of this credit-lease contract. The Lessee shall also be obligated to
report the date of expiration of the credit-lease contract.

In the event the business is transferred, the Credit-Lessee shall be likewise
obligated to the Credit-Lessor so that the Lessor will never have to worry about
the establishment with the Credit-Lessor of the credit-lease contract.

At the time of the business transfer, the Credit-Lessor must inform the owner
that all the legal formalities and obligations set forth in the Credit-Lease
contract have been fulfilled by the Credit-Lessee assignee.

In the event that a renewal of this lease is requested by the Credit-Lessor
wishing to install a new operator, the latter will be required to carry on an
activity identical to that of the former Credit-Lessor. In this case, the
Credit-Lessor must send to the Lessor, at the same time as the request for
renewal, all information concerning the new operator (K-(a), statutes, banking
references) and of his activity, which shall be subject to his express and
written approval.

15o Transfer - Contribution - Sub-Lease: It shall not be permitted to yield the
right to the present lease unless it is to the purchaser of the business,
provided that such assignment is made in its entirety, and with the obligation
to remain as a guarantor and jointly and severally responsible towards the
Lessor for all subsequent assignees, both in respect of payments of rent and in
regard to fulfilling the general conditions of the present lease.

The legal instrument containing the transfer must made in authenticated form;
the Lessor must and will be summoned and an overview of the aforesaid act must
be delivered him at no charge within the month of the signing; at said act of
the instrument of transfer, the assignees shall of course be responsible to pay
the rent to the Lessor together with the fulfillment of all responsibilities and
conditions of the present lease.

No contribution or transfer may be made if the Lessee has any unpaid rent or
charges due.

These stipulations will be applicable to all successive transfers.

The business may not be given to a management agent, nor shall any person be
substituted, nor shall the rented locales be lent to any third parties, even
temporarily.

No sub-leasing or domiciling, in part or in totality, shall be allowed, without
obtaining prior written agreement from the Lessor.

15. (a) However, the Lessee is authorized at the present time to domicile within
the rented locales of the companies of the INTER PARFUMS Group, with the
provisos of observing the following five infrangible conditions:

1) That the activity carried on by these companies be the same as that set forth
in the 13th General Condition above and that the Lessee sends to the Lessor a
copy of the statutes and of the K-(a) of these companies;

2) That they be companies of the INTER PARFUMS Group, of which at least 30% of
the capital stock is in holdings;

3) That the President, the Director General, or the manager of these companies
be one of the administrators of the INTER PARFUMS company, bearer of the present
lease;

4) That the INTER PARFUMS company, upon vacating the premises that are the
subject of this lease, make sure that they are made free of any occupation; the
locals form an indivisible whole through the common intention of its parts.

Under no circumstances, may these domiciliations transfer the commitment of
rights that exists between these companies and the Lessor, who shall have no
direct obligation in regards to them.

5) The company INTER PARFUMS will therefore continue to be solely responsible
with respect to the Lessor for any prejudicial consequence. It shall guarantee
strict fulfillment of the conditions above and commits to pledge same in writing
for any domiciled company, which it will have the obligation to make known to
the Lessor.

16. Signs - Commercial Name Plaques: No plate, sign, shade/awning or any
attractive installation to the exterior or interior appearance of the building
may not be used without first being subject to the approval of the Lessor who
will necessarily request the authorizations as set forth in Building Regulations
or any other Regulation, schedule of conditions, or statutes to which it will be
subject, however with the stipulation that the Lessee shall personally arrange
for all administrative authorizations required and shall be responsible for
payment of the taxes which may be required.

The aforementioned faççade shall not be changed or ordered to be changed,
without having submitted the plans to the Lessor beforehand, and without the
Lessor's authorization for the projected changes, which shall be carried out
under the supervision of the Lessor's architect, whose session fees shall be the
responsibility of the Lessee.

17o Collateral Security: The Lessee hereby commits, if he consents to using his
business as collateral security, to inform the Lessor, and make known to him all
names and addresses of the secured creditors within fifteen days of establishing
the aforesaid collateral.

18o Binding Clause: All the responsibilities, clauses and conditions of this
lease are obligatory. Any deviation of the Lessee without express and written
authorization from the Lessor will have effect only through tolerance, and could
never be regarded as having made novation, nor to be adherent to the present
clauses and conditions, to which the Lessor shall always have the right to
require strict fulfillment.

19o VAT - Registration - Expenses: Payment of the lease fee, the stamp charges,
registration fees, charges related to the present lease, revisions to the rent
amount and possible renewals of this lease, plus the applicable VAT.

The Lessor has opted for the regime subject to the value-added tax, within the
framework set forth by decree No. 67-1126 of December 22, 1967, supplementing
the law of January 6, 1966. The Lessee shall be required to pay to the Lessor
the VAT at the rate in force on the principal amount of the rent.

20o Selection of Domicile: For the execution of these presents, the Lessee
selects his domicile as the locales rented and the Lessor the domicile of the
Property Manager. These domiciles are attributive of jurisdiction and all
announcements and notifications shall validly be made there.

Created in three original copies
Executed in Paris on ...........

THE LESSEE
(1)                                                                                
THE LESSOR (1)

(1) Please attach signature next to the handwritten reference, "read and
approved" and initial each page.

Attachments: Blue-prints of the locales
Scale of the fees on the day of these presents.